530 F.3d 1020 (2008)
Diane DENMARK, Plaintiff, Appellant,
v.
LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, and The Genrad, Inc. Long Term Disability Plan, through Teradyne, Inc., as Successor Fiduciary, Defendants, Appellees.
No. 05-2877.
United States Court of Appeals, First Circuit.
July 2, 2008.
Jonathan M. Feigenbaum, Phillips & Angley, Boston, MA, for Plaintiff, Appellant.
Ashley B. Abel, Jackson Lewis, Greenville, SC, Andrew C. Pickett, Jackson Lewis, Mala M. Rafik, S. Stephen Rosenfeld, Rosenfeld & Rafik, Boston, MA, Eugene R. Anderson, Anderson Kill & Olick, New York, NY, Amy Bach, Law Offices of Amy Bach, Mill Valley, CA, Daniel J. Healy, Rhonda D. Orin, Anderson Kill & Olick, Jay E. Sushelsky, American Association of Retired Persons, Litigation Dept., Carolyn Doppelt Gray, Teresa L. Jakubowski, Barnes & Thornburg LLP, Washington, DC, for Defendants, Appellees.
Before LIPEZ, Circuit Judge, SELYA, Senior Circuit Judge, and HOWARD, Circuit Judge.

ORDER OF COURT
The appellant filed a petition for en banc rehearing, which we also construe as a petition for panel rehearing. See First Circuit Internal Operating Procedure X(C). In light of the Supreme Court's decision in MetLife v. Glenn, ___ U.S. ___, 128 S.Ct. 2343, ___ L.Ed.2d ___ (2008), the petition for panel rehearing is granted, and the petition for rehearing en banc is dismissed as moot, without prejudice to refiling after the panel's further decision on rehearing. The court's opinions issued March 28, 2007 are withdrawn, and the judgment entered March 28, 2007 is vacated.
The parties are directed to rebrief the appeal in light of MetLife. The new set of briefs shall conform with all applicable federal and local rules. It is unnecessary to file a new set of appendices; thus, all citations in the briefs shall be to the existing appendices. Appellant must serve and file her brief within 40 days from entry of this order. Appellees must serve and file their brief within 30 days after the appellant's brief is served. Any reply brief must be served and filed within 14 days after service of the appellees' brief. Existing amici are invited to submit new amicus briefs, no later than 7 days after the principal brief of the party being supported is filed. In addition, the court will entertain motions for leave to file amicus briefs by new potential amici. Such motions must comply with the timetable and procedural requirements of Fed. R.App. P. 29. Oral argument, if deemed desirable by the panel, will be scheduled in due course.